J-S06040-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA                    :   IN THE SUPERIOR COURT OF
                                                    :        PENNSYLVANIA
                                                    :
                v.                                  :
                                                    :
                                                    :
    NAEEM DAVIS                                     :
                                                    :
                       Appellant                    :   No. 2439 EDA 2017

                    Appeal from the PCRA Order May 19, 2017
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                        No(s): CP-51-CR-0010122-2008


BEFORE: PANELLA, P.J., NICHOLS, J., and PELLEGRINI, J.*

MEMORANDUM BY PELLEGRINI, J.:                                  Filed: April 8, 2021

        Naeem Davis (Appellant) appeals from the May 19, 2017 order of the

Court of Common Pleas of Philadelphia County (PCRA court) dismissing his

petition for relief pursuant to the Post-Conviction Relief Act.1 We affirm.

                                               I.

        We glean the following facts from the certified record. On May 24, 2008,

Donnell Murphy (The Victim) went to the 54th Street Lounge with his cousins,

James and Shantwan Murphy.2 Appellant was also at the bar with Latasha


____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1   42 Pa.C.S. §§ 9541 et seq.

2   For clarity, we refer to James and Shantwan by their first names.
J-S06040-21


Friday (Friday). At some point that evening, the Victim stepped on Friday’s

flip-flop shoe and the two began to argue. Notes of Testimony, 8/18/2009,

at 117-19. Shantwan intervened and the argument escalated into a physical

confrontation between Friday and Shantwan.3 Appellant and James attempted

to separate the two women. The Victim then struck Appellant and Appellant

fell out of the front door of the bar and onto the pavement.              All of the

individuals continued the altercation outside of the bar.

       At trial, James testified that after the group left the bar, the Victim

attempted to strike Appellant again while he was on the ground outside, but

James separated the two. Id. at 123. James then attempted to separate

Friday and Shantwan. While his back was turned to Appellant and the Victim,

he heard several gunshots and turned around to see that the Victim had been

shot. James further testified that at the time of the shooting, Appellant’s jaw

was wired shut because it had been broken a few weeks earlier. Id. at 147.

       The    Commonwealth         presented     additional   testimony   from   one

eyewitness who saw the shooting itself but was not involved in the altercation.

William Minor (Minor) testified that he approached the 54th Street Lounge and


____________________________________________


3 Friday testified for the defense at trial. Notes of Testimony, 8/19/2009, at
67-70. She testified that once the fight moved outside the bar, two men
attacked Appellant as he was lying in the street. Id. at 71-72. She heard the
gunshots but did not see the shooting itself because she was still engaged
with Shantwan. Id. at 72-73. In its opinion filed during Appellant’s direct
appeal, the trial court stated that it found Friday to be “evasive, belligerent
and incredible” as a witness. Trial Court Opinion, 5/28/2013, at 7.


                                           -2-
J-S06040-21


observed the altercation between the two women, Appellant and the Victim

through the door. As he was standing outside, all four individuals came out

of the bar and Appellant initially fell backwards onto the pavement. Minor

testified that Appellant became angry, stood up, picked up a gun from the

ground, and pointed it at the Victim. Id. at 71-74. The Victim then put his

hands in the air and said, “I was only trying to break up the fight.” Id. at 74.

Appellant then shot the Victim repeatedly before running from the scene.

Minor did not see the Victim holding a weapon or striking Appellant at any

point.

         Appellant was arrested shortly after the shooting and he gave a

statement to police. He described the fight between Friday and Shantwan and

explained that he shot at the Victim in self-defense when the fight escalated

outside of the bar. He said that he wanted to apologize to the Victim’s family

and that he had been trying to protect himself. He also explained that his jaw

was wired shut because it had been broken a few weeks prior.

         Dr. Sam Gulino (Dr. Gulino), Chief Medical Examiner for the city of

Philadelphia, testified at trial regarding the Victim’s injuries and cause of

death. Notes of Testimony, 8/19/2009, at 6. Dr. Gulino testified that the

Victim had been shot twice and possibly grazed by a third bullet. One of the

gunshot wounds entered the Victim through the front of his neck and exited

through his back in a downward direction, and stippling around the wound

indicated that the bullet had been shot from a distance of two to three feet.


                                     -3-
J-S06040-21


Id. at 18-19.   Dr. Gulino opined that this gunshot was fatal.     The second

gunshot wound entered through the Victim’s upper back and exited through

the top of his shoulder in an upward direction, and Dr. Gulino could not

determine how far the Victim was from the shooter when he sustained that

wound. Id. at 20-21. Dr. Gulino testified that the wounds were consistent

with the Victim being shot while standing upward and initially facing his

shooter, then falling to the ground. Id. at 23. He testified that if the shooter

was shorter than the Victim was, the first gunshot could have entered at the

downward angle if the Victim had been bent forward when he was shot. Id.

at 40. He could not determine the order in which the two gunshot wounds

were inflicted. Id. at 24.

      Appellant also testified at trial, again admitting that he shot and killed

the Victim. Id. at 114. He testified that he shot the Victim while trying to

defend himself against the Victim and two other men who were attacking him

as he was lying on the ground outside the bar. Id. He testified that the Victim

knew that his jaw was broken and he threatened to “break the other side of

[Appellant’s] face” during the argument in the bar. Id. at 122-23. He stated

that the men threw him out of the bar and into the street, where the Victim,

James and another individual began hitting him. He testified that he knew

that the Victim was a boxer and, when he saw the Victim bending over him

attempting to strike him, he shot at the Victim. Id. at 129, 156. He said that

he did not intend to actually hit anyone but that he fired the weapon to try to


                                     -4-
J-S06040-21


scare the men away.          Id.   He felt that he had “blacked out” during the

shooting. Id. at 135.

        Following a nonjury trial,4 Appellant was convicted of third-degree

murder, carrying a firearm on the public streets of Philadelphia, and

possessing an instrument of crime.5 He was subsequently sentenced to an

aggregate of 20 to 40 years of incarceration. This court affirmed the judgment

of sentence and our Supreme Court denied allocatur. Commonwealth v.

Davis, 1550 EDA 2012, at *12 (Pa. Super. Jan. 15, 2014), allocatur denied,

38 EAL 2014 (Pa. July 2, 2014).

        Appellant filed a timely pro se PCRA petition on May 12, 2015. After

appointed counsel filed a Turner/Finley6 no-merit letter and petition to

withdraw, current counsel filed a supplemental petition and a second

supplemental petition raising additional claims. The Commonwealth filed a

motion to dismiss the petition and Appellant filed a response.             The

Commonwealth responded with a second motion to dismiss and Appellant filed




____________________________________________


4 The same court presided over Appellant’s non-jury trial and PCRA
proceedings.

5   18 Pa.C.S. §§ 2502(c), 6108, & 907.

6Commonwealth v. Turner, 544 A.2d 927 (Pa. 1988); Commonwealth v.
Finley, 550 A.2d 213 (Pa. Super. 1988) (en banc).




                                           -5-
J-S06040-21


an additional response.7 The PCRA court issued a notice of its intent to dismiss

the petition without a hearing pursuant to Pa.R.Crim.P. 907.        On May 19,

2017, the PCRA court dismissed the petition. Appellant timely appealed and

he and the PCRA court have complied with Pa.R.A.P. 1925.8

                                               II.

       Appellant raises five issues on appeal: that trial counsel was ineffective

for failing to call a witness; that appellate counsel was ineffective in arguing

the sufficiency claim in Appellant’s direct appeal; that trial counsel was

ineffective for failing to challenge the constitutionality of the sentencing

guidelines for third-degree murder; that appellate counsel was ineffective for

failing to challenge the discretionary aspects of the sentence; and that the



____________________________________________


7 The Commonwealth argues on appeal that the supplemental petitions and
responses to the motion to dismiss were unauthorized filings and should not
be considered by this court. See Commonwealth’s Brief at 10-12. Because
the PCRA court stated in its opinion pursuant to Pa.R.A.P. 1925(a) that it
considered these filings before dismissing the petition, we will consider them
on appeal as well. PCRA Court Opinion, 6/28/18, at 2.

8 “The standard of review of an order dismissing a PCRA petition is whether
that determination is supported by the evidence of record and is free of legal
error.” Commonwealth v. Weimer, 167 A.3d 78, 81 (Pa. Super. 2017).
“The PCRA court’s findings will not be disturbed unless there is no support for
the findings in the certified record.” Id. (citation omitted). “[A] PCRA court
has discretion to dismiss a PCRA petition without a hearing if the court is
satisfied that there are no genuine issues concerning any material fact; that
the defendant is not entitled to post-conviction collateral relief; and that no
legitimate    purpose     would    be   served     by  further    proceedings.”
Commonwealth v. Brown, 161 A.3d 960, 964 (Pa. Super. 2017) (citations
omitted).


                                           -6-
J-S06040-21


PCRA court erred by dismissing the petition without a hearing. Appellant’s

Brief at 11-13. Appellant has waived his claims on appeal but, even if we

were to reach the merits, we would conclude he is not entitled to relief.

         Appellant’s brief is deficient in several respects. For each of the five

issues raised on appeal, he sets forth one paragraph of argument without

citation to the certified record and few, if any, citations to pertinent legal

authority. See Pa.R.A.P. 2111(a), 2119(a), (b), (c) & (d). Moreover, he has

failed to develop any issue in any meaningful fashion capable of review and

has waived all issues on this basis. See Commonwealth v. Patterson, 180

A.3d 1217, 1229 (Pa. Super. 2018) (holding that failure to include citation to

relevant authority or to develop issue in any other meaningful fashion capable

of review results in waiver of claim). While he purports to raise claims related

to ineffective assistance of counsel, Appellant has further waived these claims

by failing to develop any of the three prongs of a claim of ineffective

assistance, as discussed infra. See Commonwealth v. Fears, 86 A.3d 795,

804 (Pa. Super. 2014).

         In lieu of presenting an appellate argument, Appellant attempts to

incorporate by reference arguments set forth in his pleadings in the PCRA

court.     Our Supreme Court has held that incorporation by reference is an

“unacceptable” form of appellate advocacy that circumvents the briefing

requirements delineated in the Rules of Appellate Procedure:

         Our rules of appellate procedure specifically require a party to set
         forth in his or her brief, in relation to the points of his argument

                                        -7-
J-S06040-21


      or arguments, “discussion and citation of authorities as are
      deemed pertinent,” as well as citations to statutes and opinions of
      appellate courts and “the principle for which they are cited.”
      Pa.R.A.P. 2119(a), (b). Therefore our appellate rules do not allow
      incorporation by reference of arguments contained in briefs filed
      with other tribunals, or briefs attached as appendices, as a
      substitute for the proper presentation of arguments in the body of
      the appellate brief.

Commonwealth v. Briggs, 12 A.3d 291, 342-43 (Pa. 2011). Because he

attempts to incorporate by reference arguments from his prior filings rather

than setting forth his claims in his brief in compliance with our rules of

procedure, his claims are waived. Id.

                                      III.

      Moreover, even if we were to reach the merits of the issues Appellant

raises on appeal, we would conclude that he has not sufficiently pled or proven

his claims and the PCRA court did not err in dismissing the petition without a

hearing. His claims challenge the effectiveness of his trial and direct appeal

counsel. “To prove counsel ineffective, the petitioner must show that: (1) his

underlying claim is of arguable merit; (2) counsel had no reasonable basis for

his action or inaction; and (3) the petitioner suffered actual prejudice as a

result.” Commonwealth v. Sarvey, 199 A.3d 436, 452 (Pa. Super. 2018).

“[F]ailure to prove any of these prongs is sufficient to warrant dismissal of the

claim without discussion of the other two.” Commonwealth v. Robinson,

877 A.2d 433, 439 (Pa. 2005) (citation omitted).            Counsel cannot be

ineffective for failing to pursue a meritless claim.       Commonwealth v.

Rykard, 55 A.3d 1177, 1190 (Pa. Super. 2012). Finally, we presume that

                                      -8-
J-S06040-21


counsel has rendered effective assistance. See Commonwealth v. Treiber,

121 A.3d 435, 445 (Pa. 2015).

                                               A.

       We begin with Appellant’s ineffectiveness challenges related to trial

counsel. First, he argues that trial counsel was ineffective for failing to call

Reginald Strange (Strange) as a witness at trial or sentencing because Strange

“would have provided the critical back story to the case as to why [Appellant]

shot the decedent.” Appellant’s Brief at 11. He argues that Strange would

have corroborated his testimony that he had broken his jaw in a fight weeks

prior to the shooting and that the Victim and his compatriots were hitting

Appellant on his jaw at the time of the shooting.9 Id.; Second Supplemental

Amended PCRA Petition, 7/14/16, at Paragraphs 8-9. The petition averred

that Strange would testify that he heard the gunshots and saw Appellant

getting up from where he was lying on the ground after the shots were fired.

Second Supplemental Amended PCRA Petition, 7/14/16, at Paragraphs 8-9.

This argument is meritless.

       To succeed on a claim that counsel was ineffective for failing to call a

witness at trial, a PCRA petitioner must establish:


____________________________________________


9 While Appellant did not attach an affidavit from Strange to his petition, he
did include a certification from PCRA counsel detailing counsel’s conversation
with Strange and the substance of the testimony he expected Strange to give
if called at an evidentiary hearing.     See 42 Pa.C.S. § 9545(d)(1)(ii);
Commonwealth v. Grayson, 212 A.3d 1047, 1052-53 (Pa. Super. 2019).


                                           -9-
J-S06040-21


      (1) the witness existed; (2) the witness was available to testify
      for the defense; (3) counsel knew, or should have known, of the
      existence of the witness; (4) the witness was willing to testify for
      the defense; and (5) the absence of the testimony of the witness
      was so prejudicial as to have denied the defendant a fair trial.

Commonwealth v. Wantz, 84 A.3d 324, 331 (Pa. Super. 2014) (citation

omitted).   When analyzing the prejudice prong under our standards for

ineffectiveness, we must determine whether there is a reasonable probability

that the outcome of the trial would have been different if the witness had

testified. Id. at 333-34.

      Here, Appellant and James both testified at trial that Appellant’s jaw was

broken at the time of the murder. Additionally, in his statement to police on

the night of his arrest, Appellant explained that his jaw was broken and that

he was trying to protect himself from further injury when he fired his weapon.

The trial court, sitting as fact-finder, was aware of Appellant’s injury and

considered his testimony that the Victim had threatened to break the other

side of his jaw when it reached its verdict. It further considered Appellant’s

testimony that he was lying on the ground when he shot the Victim in self-

defense.

      In rejecting this ineffectiveness claim, the PCRA court concluded that

Strange’s testimony that the Victim attacked Appellant and that he was on the

ground when the shots were fired would have been cumulative of that of

Appellant and Friday. PCRA Court Opinion, 6/28/18, at 10. The PCRA court

sat as fact-finder during Appellant’s trial and found that the testimony from


                                     - 10 -
J-S06040-21


Appellant and Friday was incredible.           Id. at 6.   It instead credited the

testimony of Commonwealth witnesses, including Minor’s testimony that

Appellant shot the Victim while both were standing and Dr. Gulino’s testimony

that the wounds were consistent with this version of events.          As a result,

Appellant cannot establish that Strange’s testimony would have altered the

verdict and trial counsel cannot be ineffective for failing to call Strange as a

witness.

       Next, Appellant contends that trial counsel was ineffective for failing to

challenge the constitutionality of the sentencing guidelines for third-degree

murder. He argues that the sentencing guidelines for third-degree murder

“den[y] due process and/or equal protection.” Appellant’s Brief at 12. He

points out that the standard range of the sentencing guidelines includes the

statutory maximum sentence of 20 to 40 years’ incarceration, even for

offenders such as himself with a low prior record score.10 He contends that

lower sentencing guidelines for offenders with lower prior record scores would

have required the trial court to put more reasons on the record before

sentencing him to the statutory maximum penalty for third-degree murder,

affording him more of a chance of relief if he had appealed the discretionary

aspects of his sentence. Id. at 13.



____________________________________________


10Appellant’s prior record score at the time of sentencing was 1. Notes of
Testimony, 10/30/09, at 5.


                                          - 11 -
J-S06040-21


      As the Commonwealth points out, this court has previously rejected this

claim. Commonwealth v. Pittman, 737 A.2d 272, 274 (Pa. Super. 1999).

There, we concluded that the sentencing guidelines merely take into account

the severity of the crime of third-degree murder while allowing the sentencing

court discretion to determine an appropriate sentence based on the

circumstances of the individual crime.          Id. (“[I]n view of the fact that the

court is free to sentence to any statutorily allowed term it deems appropriate

to the specific circumstances of the case, we do not perceive how [the

standard range of the guidelines] alone deprives defendants of any

constitutional rights.”).    We further concluded that the guidelines do not

deprive a defendant of appellate review, as a defendant may still argue that

the   guidelines   were     erroneously     applied   or   unreasonable   under   the

circumstances when seeking appellate relief. Id. As Pittman was the law at

the time of Appellant’s sentencing, his trial counsel cannot be ineffective for

failing to raise this meritless claim. Rykard, supra.

                                           B.

      Next, we consider Appellant’s claims related to appellate counsel’s

effectiveness in litigating his direct appeal. First, he argues that appellate

counsel was deficient in presenting a challenge to the sufficiency of the

evidence. He contends that appellate counsel failed to “address the factual

impossibility of the crime” and the “inconsistencies/discrepancies with the

physical evidence.” Appellant’s Brief at 12. This claim is meritless.


                                          - 12 -
J-S06040-21


      In his direct appeal, Appellant argued that the evidence was insufficient

to establish the malice element of third-degree murder and that the

Commonwealth had failed to disprove beyond a reasonable doubt his claim of

self-defense. Commonwealth v. Davis, 1550 EDA 2012, at *7-8 (Pa. Super.

Jan. 15, 2014) (unpublished memorandum). We concluded that the trial court

had credited Minor’s testimony that Appellant shot the Victim multiple times

while both men were standing and facing each other and the Victim had his

hands in the air. Id. at *8. We also acknowledged that while the trial court

did not find Appellant’s testimony wholly credible, it did believe his testimony

that he did not intend to kill the Victim when he fired his weapon. Id. Based

on these credibility findings, we concluded that the evidence was sufficient to

disprove his claim of self-defense and to establish that he acted with malice,

and we declined to reweigh the evidence in Appellant’s favor. Id. at *8-9.

      Appellant’s current claim of “factual impossibility” again would have

required this court to reweigh the evidence on appeal and credit his own

version of events which the trial court specifically rejected. He posits that the

downward direction of the fatal bullet wound is inconsistent with eyewitness

testimony that he shot the Victim while both men were standing and facing

each other.   He contends that the trajectory of the bullet wound is more

consistent with his version of events in which he shot at the Victim while lying

on the ground. However, at trial, Dr. Gulino testified that the Victim’s wounds

were consistent with the testimony that he was shot while standing upward


                                     - 13 -
J-S06040-21


and facing his shooter. He explained that even if the shooter was shorter than

the Victim was, the bullet could have entered at this trajectory if the Victim

had been leaning forward at the moment he was shot.

      On appellate review of a sufficiency challenge, this court views the

evidence in the light most favorable to the Commonwealth as the verdict

winner. Commonwealth v. Lopez, 57 A.3d 74, 79 (Pa. Super. 2012). The

Commonwealth presented eyewitness testimony that the Victim was shot

while standing upright and holding his arms in the air, and testimony from the

medical examiner confirming that the bullet wounds were consistent with this

version of events. While Appellant was free to argue in the trial court that his

version of events was more credible and supported by the evidence, the trial

court, sitting as fact-finder, was entitled to resolve the factual dispute in favor

of the Commonwealth.         On appeal, we would not have disturbed that

determination, as it is well-supported by the record. Thus, we conclude that

appellate counsel could not have been ineffective for failing to raise this

meritless claim. Rykard, supra.

      Next, Appellant contends that appellate counsel was ineffective for

failing to challenge the discretionary aspects of his sentence during his direct

appeal. Appellant was sentenced to 20 to 40 years’ incarceration for the count

of third-degree murder, 1 to 2 years’ incarceration for carrying a firearm on

the public streets of Philadelphia, and 1 to 2 years’ incarceration for possessing

an instrument of crime.     The sentences were imposed concurrently for an


                                      - 14 -
J-S06040-21


aggregate sentence of 20 to 40 years of incarceration. The sentences were

within the standard range of the sentencing guidelines.         Appellant filed a

timely post-sentence motion arguing that the sentence was inconsistent with

the Sentencing Code and that the trial court did not place adequate reasons

on the record to justify the sentence. See Post Sentence Motion, 11/3/09, at

1-2. Appellate counsel included these issues in Appellant’s concise statement

pursuant to Pa.R.A.P. 1925(b), but elected not to raise the issue in his brief

on appeal.

      An appellant must meet certain procedural prerequisites for appellate

review of the discretionary aspects of a sentence.        “The right to appellate

review of the discretionary aspects of a sentence is not absolute, and must be

considered a petition for permission to appeal.” Commonwealth v. Conte,

198 A.3d 1169, 1173 (Pa. Super. 2018) (citation omitted). An appellant must

preserve his claims at the time of sentencing or in a post-sentence motion,

file a timely notice of appeal, include a statement of reasons for allowance of

appeal pursuant to Rule of Appellate Procedure 2119(f) in his brief, and raise

a substantial question for review. Id.

      “A substantial question exists only when the appellant advances a

colorable argument that the sentencing judge’s actions were either:           (1)

inconsistent with a specific provision of the Sentencing Code; or (2) contrary

to   the   fundamental   norms   which   underlie   the    sentencing   process.”

Commonwealth v. Clarke, 70 A.3d 1281, 1286–87 (Pa. Super. 2013)


                                    - 15 -
J-S06040-21


(citation omitted). Appellant argued in his post-sentence motion that the trial

court imposed its sentence without considering his rehabilitative needs. This

claim presents a substantial question for our review.         Commonwealth v.

Swope, 123 A.3d 333, 340 (Pa. Super. 2015) (holding that failure to consider

rehabilitative needs and mitigating factors raised a substantial question); see

also 42 Pa.C.S. § 9721(b). He further argued that the trial court failed to

place adequate reasons on the record to support the sentence.            We have

previously     held     that    this    constitutes   a   substantial   question.11

Commonwealth v. Malovich, 903 A.2d 1247, 1253 (Pa. Super. 2006).

       We review a challenge to the discretionary aspects of a sentence for an

abuse of discretion.      Commonwealth v. Moury, 992 A.2d 162, 169 (Pa.

Super. 2010) (citation omitted). When reviewing the discretionary aspects of

a sentence that falls within the sentencing guidelines, we must affirm unless

“application of the guidelines would be clearly unreasonable.”          42 Pa.C.S.

§ 9781(c)(2).      When imposing a sentence, the court must consider “the

protection of the public, the gravity of the offense as it relates to the impact

on the life of the Victim and on the community, and the rehabilitative needs

of the defendant.” 42 Pa.C.S. § 9721(b). This court may not reweigh the

factors under 42 Pa.C.S. § 9721(b) if they were properly considered by the



____________________________________________


11For the purposes of his ineffectiveness claim, we presume that Appellant
would have raised these questions that were preserved in his post-sentence
motion in a statement pursuant to Pa.R.A.P. 2119(f) in his direct appeal.

                                          - 16 -
J-S06040-21


sentencing court. Commonwealth v. Bricker, 41 A.3d 872, 876 (Pa. Super.

2012).

      Moreover, we recognize that the sentencing court, which is present at

the hearing and observes all witnesses and the defendant firsthand, “is in a

superior position to review the defendant’s character, defiance or indifference,

and the overall effect and nature of the crime.” Commonwealth v. Lekka,

210 A.3d 343, 353 (Pa. Super. 2019) (citation omitted).            “Where the

sentencing court had the benefit of a presentence investigation report (“PSI”),

we can assume the sentencing court was aware of relevant information

regarding the defendant’s character and weighed those considerations along

with mitigating statutory factors.   Further, where a sentence is within the

standard range of the guidelines, Pennsylvania law views the sentence as

appropriate under the Sentencing Code.” Commonwealth v. Hill, 210 A.3d

1104, 1117 (Pa. Super. 2019) (internal quotations & citation omitted).

      Our review of the sentencing hearing reveals that the trial court

considered all required factors and did not abuse its discretion in imposing a

standard-range sentence of the statutory maximum in this case. The trial

court sat as fact-finder in Appellant’s non-jury trial and was familiar with the

facts of the crime. The court conducted a lengthy sentencing hearing and

heard the Victim impact testimony from the Victim’s stepsister, two uncles,

stepfather and mother. Notes of Testimony, 10/30/09, at 21-45. The court

also received letters from members of Appellant’s own family and heard


                                     - 17 -
J-S06040-21


testimony from Appellant’s grandmother regarding his childhood and family

history. Id. at 13-19. It heard allocution from Appellant himself, during which

he apologized to the Victim’s family and maintained that he had acted in self-

defense. Id. at 60-72. The court considered presentence investigation and

psychological reports before imposing its sentence.

      Under these circumstances, the trial court did not abuse its discretion in

crafting Appellant’s sentence. The court considered the impact of gun violence

on the community generally as well as the impact of the Victim’s death on his

own family. The court acknowledged that the confrontation was precipitated

by Friday, but stated that Appellant was responsible for reacting to the

situation with “an inappropriate level of violence.” Id. at 73. It was aware of

Appellant’s family history and considered the mitigating factors set forth in

the presentence investigation report when imposing the standard-range

sentence. Hill, supra. Because the trial court did not abuse its discretion in

sentencing, a challenge to the discretionary aspects of his sentence on direct

appeal would not have been successful and Appellant cannot establish that

appellate counsel was ineffective for failing to raise this claim.      Rykard,

supra.

      Finally, because Appellant did not establish any genuine issue of

material fact necessitating an evidentiary hearing or that he is entitled to post-

conviction relief, the PCRA court did not err in dismissing the petition without

a hearing. Brown, supra.


                                     - 18 -
J-S06040-21


     Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/8/21




                          - 19 -